                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON



UNITED STATES OF AMERICA

v.                            CRIMINAL ACTION NO. 2:13-00326-03

JOSEPH JAMES SALMONS


        SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                  MEMORANDUM OPINION AND ORDER


          On March 7, 2019, the United States of America

appeared by J. Matthew Davis, Assistant United States Attorney,

and the defendant, Joseph James Salmons, appeared in person and

by his counsel, Gary A. Collias, for a hearing on the petition

seeking revocation of supervised release and amendment thereto

submitted by United States Probation Officer Jeffrey D. Bella.

The defendant commenced a 27-month term of supervised release in

this action on May 28, 2018, as more fully set forth in the

Supervised Release Revocation and Judgment Order entered by the

court on April 5, 2018.


          The court heard the admissions of the defendant and

the representations and argument of counsel.
            For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in the following

respects:    (1) the defendant used and possessed controlled

substances as evidenced by a positive urine specimen submitted

by him on May 31, 2018, for methamphetamine, the defendant

having signed a voluntary admission form confirming that he used

methamphetamine on May 29, 2018; and a positive urine specimen

submitted by him on January 29, 2019, for methamphetamine and

heroin, the defendant having signed a voluntary admission form

confirming his use of the substances; and (2) the defendant

failed to abide by the special condition that he participate in,

and successfully complete, a residential drug treatment program

for a minimum of eight months inasmuch as he entered the

Lifehouse substance abuse treatment program on May 29, 2018, and

left of his own accord on May 30, 2018, at which time he was

discharged from the program; all as admitted by the defendant on

the record of the hearing and all as set forth in the petition

on supervised release and amendment thereto.


            And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of


                                  2
supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.


           And the court having complied with the requirements of

Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

defendant be, and he hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period of

TEN (10) MONTHS.


           The defendant was remanded to the custody of the

United States Marshal.


           The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.

                                     DATED:   March 11, 2019




                                 3
